        Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 1 of 20




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         NEWNAN DIVISION

REBECCA A. PORTER,                      )
KEREN A. PORTER,                        )
YUET-YUEN CHAN CUSHING,                 )       CIVIL ACTION FILE NO.:
& WENJU WANG, on behalf of              )
themselves and all others similarly     )
situated,                               )
                                        )
      Plaintiffs,                       )
                                        )
vs.                                     )
                                        )
SU-YA CHIU &                            )
GINZA PTC, LLC.                         )
                                        )
      Defendants.                       )

          COLLECTIVE ACTION COMPLAINT FOR DAMAGES
                  & DEMAND FOR JURY TRIAL

      COMES NOW, Plaintiffs, Rebecca A. Porter, Keren A. Porter, Yuet-Yuen

Chan Cushing, and Wenju Wang, on behalf of themselves and all others similarly

situated, by and through undersigned counsel, files this Collective Action Complaint

against Defendants Su-Ya Chiu and GINZA PTC, LLC, for wage theft and violations

of the minimum wage and overtime provisions of the Fair Labor Standards Act to

all restaurant servers as specified herein, pursuant to 29 U.S.C. § 216(b), as follows:




                                            1
           Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 2 of 20




                                 THE PARTIES

                                        1.

      Plaintiffs Rebecca A. Porter, Keren A. Porter, Yuet-Yuen Chan Cushing, and

Wenju Wang, (collectively, “Plaintiffs”) are Georgia residents and former

employees of Defendant GINZA PTC, LLC.

                                        2.

      Defendant Su Ya Chiu, (“Defendant Su Ya”), is a Georgia resident residing

at 116 Farmington Drive in Peachtree City, Georgia 30269.

                                        3.

      At all times herein, Defendant Su Ya was an owner, officer, and otherwise in

control of the financial affairs of Defendant GINZA PTC, LLC with the authority to

hire and fire employees, supervise, and control work schedules or conditions of

employment, determine the rate and method of pay, and maintained employment

records.

                                        4.

      Defendant GINZA PTC, LLC, (“Ginza”), is a domestic limited liability

company with a principal office address at 107 Lexington Circle in Peachtree City,

Georgia 30269.


                                        2
        Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 3 of 20




                                         5.

      GINZA may be served through its registered agent, Su-Ya Chiu, at 116

Farmington Drive in Peachtree City, Georgia 30269.

                         JURISDICTION AND VENUE

                                         6.

      This Court has subject matter jurisdiction under 28 U.S.C. §1331, as this civil

action is brought pursuant to 29 U.S.C. § 201, et seq., commonly known as the

FLSA, and pendent jurisdiction over related state law claims per 28 U.S.C. §1367.

             NATURE OF THE ACTION & FLSA COVERAGE

                                         7.

      This is a Fair Labor Standards Act (“FLSA”) collective action brought on

behalf of Plaintiffs and all other restaurant servers who work or have worked at

GINZA PTC, LLC in Peachtree City, Georgia.




                                         3
         Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 4 of 20




                                         8.

      Plaintiffs, on behalf of themselves and all other employees similarly situated,

hereby allege that Defendants had a pattern and practice of wage theft by deducting

approximately twenty-three percent (23%) of all tips, failing properly calculate the

tip credit against Defendants’ minimum and overtime wage obligations to Plaintiffs,

and otherwise failed to compensate Plaintiffs for statutorily minimum and overtime

wages.

                                         9.

      These violations were intentional, purposeful, and egregious that Defendants

retaliated and terminated Plaintiff Wenju Wang for objecting to the unlawful wage

theft and deductions.

                                        10.

      Ginza is an enterprise covered by the FLSA by virtue of the fact that it is an

enterprise engaged in commerce or in the production of goods for commerce, had at

least two employees engaged in commerce or in the production of goods for

commerce, or employees handled, sold, or otherwise worked on good or materials

that have been moved in or produced for commerce by any person.




                                         4
        Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 5 of 20




                                         11.

      Ginza’s employees handled goods such as napkins, fish, pork, beef,

vegetables, beer, wine, sake, rice, noodles, silverware, glassware, flatware, food

items, condiments, restaurant appliances, chairs, tables, and other materials that had

previously travelled through commerce.

                                         12.

      At all material times, and during the last three years, Ginza had an annual

gross revenue in excess of $500,000 in 2018, 2019, and 2020.

                                      FACTS

                                         13.

      Ginza was a Japanese and sushi restaurant in Peachtree City, Georgia.

                                         14.

      The minimum wage, overtime wage and tip credit policies have applied and

been controlling on Ginza and Defendant Su Ya at all times.

                                         15.

      Plaintiffs’ jobs are not positions involving work which would fall under the

exemptions provided to 29 U.S.C. § 213(a) of the FLSA.




                                          5
         Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 6 of 20




                                        16.

      Ginza and Defendant Su Ya have at all times relevant taken over twenty

percent of all employees’ tips, including a twenty percent cut for Defendant Su-Ya

and an additional percentage between two and three percent for the cost of credit

card processing fees.

                                        17.

      Ginza and Defendant Su Ya knowingly and willfully implemented an uniform

policy of unlawful wage theft and failure to pay wages in accordance with applicable

law to the Plaintiffs.

                                        18.

      Ginza and Defendant Su Ya failed to satisfy all conditions precedent for taking

an FLSA “tip credit” against Plaintiffs’ minimum and overtime wages.

                                        19.

      Ginza and Defendant Su Ya unlawfully stole and misappropriated Plaintiffs’

tips in violation of the FLSA.




                                         6
        Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 7 of 20




                                          20.

      Defendant Su Ya was directly involved in decisions affecting employee

compensation and hours worked by Plaintiffs.

                                          21.

      Defendant Su Ya was a supervisor, manager of finances, and owner involved

in the day-to-day operations and directly responsible for the supervision of Plaintiffs;

therefore, she is personally liable for the FLSA violations. 29 U.S.C. § 203(d);

Moore v. Applicane Direct, Inc., 708 F.3d 1233, 1237 (11th Cir. 2013).

                                          22.

      Defendant Su Ya implemented a policy and process of tip calculation,

unlawful deductions, unlawful tip pooling, unlawful tip redistribution, and prepared

reports of same.

                                          23.

      In some instances, when a cash tip was paid, Defendant Su Ya would withhold

a percentage of the tip without informing any employees.

                                          24.

      In or around late December 2020, when confronted by Plaintiff Wenju Wang

of the wage thefts and unlawful policy and practice, Defendant Su-Ya retaliated

against and unlawfully terminated Plaintiff Wenju Wang’s employment with Ginza.

                                           7
        Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 8 of 20




      COUNT I: VIOLATION OF FLSA, 29 U.S.C. §§203(m)(2)(B) and 216(b)
           (WAGE THEFT AND UNLAWFUL TIP DEDUCTION)

                                         25.

      Plaintiffs re-allege and incorporate by reference all those facts and allegations

in paragraphs 1 through 24 above and further allege:

                                         26.

      Pursuant to Section 203(m)(2)(B) of the FLSA, “An employer may not keep

tips received by its employees for any purposes, including allowing managers or

supervisors to keep any portion of employees’ tips, regardless of whether or not the

employer takes a tip credit.”

                                         27.

      Furthermore, pursuant to Section 216(b) of the FLSA, “Any employer who

violates section 203(m)(2)(B) of this title shall be liable to the employee or

employees affected in the amount of the sum of any tip credit taken by the employer

and all such tips unlawfully kept by the employer in an additional equal amount as

liquidated damages.”




                                          8
        Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 9 of 20




                                          28.

       During the Plaintiffs employment, Ginza and Defendant Su Ya collected all

tips and mandated an unlawful deduction of twenty three percent of the tips.

                                          29.

      Ginza and Defendant Su Ya unlawfully stole a portion of the tips collected

from the Plaintiffs to offset credit card processing fees in an effort to reduce

expenses.

                                          30.

      The Plaintiffs were not able to lawfully retain all their tips as a result of the

Ginza and Defendant Su Ya’s unlawful policy and willful actions.

                                          31.

      The Plaintiffs seek damages insofar as all tips which they were required to put

into Defendants’ possession, for any reason.

                                          32.

      The Plaintiffs demand (a) an amount of unliquidated wages unlawfully

deducted; (b) an equal amount of liquidated damages; (c) all reasonable attorney’s

fees and litigation costs as permitted under the FLSA; and any and all such further

relief as this Honorable Court deems just and reasonable under the circumstances.



                                           9
       Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 10 of 20




    COUNT II: VIOLATION OF THE MINIMUM & OVERTIME WAGE
        PROVISIONS OF 29 U.S.C. §§ 203, 206, 207, and 216(b)
           (UNLAWFUL TIP POOLING AND TIP CREDIT)

                                         33.

      Plaintiffs re-allege and incorporate by reference all those facts and allegations

in paragraphs 1 through 32 above and further allege:

                                         34.

      Although the FLSA, 29 U.S.C. § 206(a)(1), mandates that each employer pay

employees a minimum wage of $7.25 per hour, employers may pay employees who

receive tips from customers $2.13 per hour if the total amount of tips equals or

exceeds the difference between the national minimum wage and $2.131. 29 U.S.C.

§§ 203(m)(2) 206(a)(1).

                                         35.

      The FLSA, 29 U.S.C. § 207(a)(1), further mandates that each employer

compensate employees at a rate of not less than one and one-half times the regular

rate if engaged in excess of forty hours in a single workweek.




1
 “A tip is a sum presented by a customer as a gift or gratuity in recognition of some
service performed for him [or her]…. Whether a tip is to be given, and its amount,
are matters determined solely by the customer, who has the right to determine who
shall be the recipient of the gratuity.” 29 C.F.R. § 531.52

                                         10
       Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 11 of 20




                                       36.

      Section 6 of the FLSA requires that all covered employees be paid $7.25 per

hour. 29 U.S.C. § 206(a). Section 3(m) contains additional provisions for tipped

employees:

      (2)(A) In determining the wage an employer is required to pay a tipped
      employee, the amount paid such employee by the employee's employer
      shall be an amount equal to—
             (i) the cash wage paid such employee which for purposes
             of such determination shall be not less than the cash wage
             required to be paid such an employee on August 20, 1996;
             and
             (ii) an additional amount on account of the tips received
             by such employee which amount is equal to the difference
             between the wage specified in clause (i) and the wage in
             effect under section 206(a)(1) of this title.

      (B) An employer may not keep tips received by its employees for any
      purposes, including allowing managers or supervisors to keep any
      portion of employees' tips, regardless of whether or not the employer
      takes a tip credit.

      The additional amount on account of tips may not exceed the value of
      the tips actually received by an employee. The preceding 2 sentences
      shall not apply with respect to any tipped employee unless such
      employee has been informed by the employer of the provisions of this
      subsection, and all tips received by such employee have been retained
      by the employee, except that this subsection shall not be construed to
      prohibit the pooling of tips among employees who customarily and
      regularly receive tips.

29 U.S.C § 203(m).



                                       11
       Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 12 of 20




                                         37.

      "Tipped employee" is defined "as any employee engaged in an occupation in

which s/he customarily and regularly receives more than $30 a month in tips." 29

U.S.C. § 203(t).

                                         38.

      Plaintiffs’ employment with Ginza and Defendant Su Ya consisted of

workweeks for which they were supposed to be compensated at or above the FLSA

minimum wage but also receive overtime wages.

                                         39.

      Ginza and Defendant Su Ya availed themselves to an FLSA “tip credit” but

improperly deducted from and calculated said credit by using figures that did not

factor in the amount of tips Defendants were taking from their employees.

                                         40.

      Ginza and Defendant Su Ya unlawfully applied and ultimately received a

larger “tip credit” against the Plaintiffs’ minimum and overtime wages.

                                         41.

      Ginza and Defendant Su Ya did not permit the Plaintiffs to retain all their tips

in violation of the FLSA.



                                         12
       Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 13 of 20




                                         42.

      Ginza and Defendant Su Ya acted purposely, intentionally, and willfully to

violate Plaintiffs’ rights under the FLSA.

                                         43.

      Ginza and Defendant Su Ya wrongful and illegal conduct has deprived

Plaintiffs, and all similarly situated employees, of the minimum and overtime wages

to which they are statutorily entitled in an amount to be determined.

                                         44.

      As a direct and proximate result of Ginza and Defendant Su Ya’s willful

violation of the FLSA, the Plaintiffs demand (a) an amount of unliquidated wages

unlawfully deducted; (b) an equal amount of liquidated damages; (c) all reasonable

attorney’s fees and litigation costs as permitted under the FLSA; and any and all

such further relief as this Honorable Court deems just and reasonable under the

circumstances.

         COUNT III: VIOLATION OF FLSA 29 U.S.C. §203(m)
     (IMPROPERLY TAKING A TIP CREDIT WHILE RETAINING
    PLAINTIFFS’ TIPS WITHOUT FIRST NOTIFYING PLAINTIFFS)

                                         45.

      Plaintiffs re-allege and incorporate by reference all those facts and allegations

in paragraphs 1 through 44 above and further allege:

                                         13
        Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 14 of 20




                                            46.

      Under § 203(m), an employer can only claim a tip credit if "all tips received

by [a tipped] employee have been retained by the employee.”

                                            47.

      Ginza and Defendant Su Ya carry the burden to prove entitlement to the tip

credit. Steele v. Leasing Enters., 826 F.3d 237, 242 (5th Cir. 2016).

                                            48.

      Ginza and Defendant Su Ya unlawfully deducted and regularly retained over

twenty percent (20%) of Plaintiffs’ tips.

                                            49.

      Ginza and Defendant Su Ya failed to lawfully inform the Plaintiffs about their

intention to take a “tip credit.”

                                            50.

      "Section 3(m) ... allows an employer to reduce a tipped employee's wage

below the statutory minimum by an amount to be made up in tips, but only if the

employer informs the tipped employee that her wage is being decreased under

section 3(m)'s tip-credit provision." Acosta v. Osaka Japan Rest., Inc., No. 17-1018,

2018 U.S. Dist. LEXIS 115960, 16 (E.D. Pa. July 12, 2018).



                                            14
       Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 15 of 20




                                         51.

      Ginza and Defendant Su Ya acted purposely, intentionally, and willfully to

violate Plaintiffs’ rights under the FLSA.

                                         52.

      As a direct and proximate result of Ginza and Defendant Su Ya’s willful

violation of the FLSA, the Plaintiffs demand (a) an amount of unliquidated wages

unlawfully deducted; (b) an equal amount of liquidated damages; (c) all reasonable

attorney’s fees and litigation costs as permitted under the FLSA; and any and all

such further relief as this Honorable Court deems just and reasonable under the

circumstances.

            COUNT IV: VIOLATION OF FLSA 29 U.S.C. §203(m)
               (IMPROPER AND UNLAWFUL EXPENSE
                 DEDUCTIONS OF PLAINTIFFS’ TIPS)

                                         53.

      Plaintiffs re-allege and incorporate by reference all those facts and allegations

in paragraphs 1 through 51 above and further allege:

                                         54.

      Employers may deduct an average offset for credit card merchant fees as long

as "the employer reduces the amount of credit card tips paid to the employee by an

amount no greater than the amount charged to the employer by the credit card

                                         15
       Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 16 of 20




company." See U.S. Dept. of Labor Wage and Hour Division Opinion Letter

FLSA2006-1.

                                         55.

      Ginza and Defendant Su Ya regularly deducted approximately three percent

or four percent from Plaintiffs’ tips to cover the costs of all credit card processing

and merchant fees.

                                         56.

      These deductions exceeded the total expenditures on the credit card merchant

and processing fees actually incurred by Ginza and Defendant Su Ya.

                                         57.

      Ginza and Defendant Su Ya acted purposely, intentionally, and willfully to

violate Plaintiffs’ rights under the FLSA.

                                         58.

      As a direct and proximate result of Ginza and Defendant Su Ya’s willful

violation of the FLSA, the Plaintiffs demand (a) an amount of unliquidated wages

unlawfully deducted; (b) an equal amount of liquidated damages; (c) all reasonable

attorney’s fees and litigation costs as permitted under the FLSA; and any and all

such further relief as this Honorable Court deems just and reasonable under the

circumstances.

                                         16
       Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 17 of 20




           COUNT V: VIOLATION OF FLSA 29 U.S.C. §215(a)(3)
            (UNLAWFUL RETALIATION & TERMINATION
                   OF PLAINTIFF WENJU WANG)

                                         59.

      Plaintiffs re-allege and incorporate by reference all those facts and allegations

in paragraphs 1 through 58 above and further allege:

                                         60.

      In or around late December 2020, Plaintiff Wenju Wang complained of the

unlawful tip deductions and wage theft by Ginza and Defendant Su Ya.

                                         61.

      In response, Defendant Su Ya retaliated against and unlawfully terminated

Plaintiff Wenju Wang’s employment with Ginza.

                                         62.

      The FLSA prohibits employers from terminating employees in retaliation for

complaints of FLSA violations and said anti-retaliation provision includes both

verbal and written complaints of FLSA violations. 29 U.S.C. § 215(a)(3); Kasten v.

Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 4 (2011).




                                         17
        Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 18 of 20




                                         63.

      Plaintiff Wenju Wang engaged in activity protected by the FLSA, suffered an

adverse employment action from Ginza and Defendant Su Ya, and a causal

connection exists between Plaintiff Wenju Wang’s FLSA complaints and his

unlawful termination.

                                         64.

      Ginza and Defendant Su Ya acted purposely, intentionally, and willfully to

violate Plaintiffs’ rights under the FLSA.

                                         65.

      As a direct and proximate result of Ginza and Defendant Su Ya’s retaliation

and unlawful termination for Plaintiff Wenju Wang’s complaints of violations of the

FLSA, pursuant to 29 U.S.C. § 216(b), Plaintiff Wenju Wang seeks (2) all legal and

equitable relief as appropriate, (b) payment of wages lost for retaliation and unlawful

termination, an additional, (c) an equal amount of liquidated damages; (d) all

reasonable attorney’s fees and litigation costs as permitted under the FLSA; and any

and all such further relief as this Honorable Court deems just and reasonable under

the circumstances.




                                          18
       Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 19 of 20




          COUNT VI: PUNITIVE DAMAGES O.C.G.A. § 51-12-5.1

                                        66.

      Plaintiff re-alleges and incorporates by reference all those facts and

allegations in paragraphs 1 through 65 above and further alleges:

                                        67.

      The actions and omissions of Ginza and Defendant Su Ya as set forth herein

and above demonstrate willful misconduct, fraud, malice, wantonness, oppression,

and that entire want of care which would raise the presumption of conscious

indifference to the consequences.

                                        68.

      Plaintiffs specifically plead for and are entitled to an award of punitive

damages, pursuant to O.C.G.A. § 51-12-5.1.

    WHEREFORE, Plaintiffs respectfully submit they are entitled and pray that

this Honorable Court will enter:

    (a) judgment in their favor for all tips kept by Ginza and Defendant Su Ya for

any period of time for any reason in accordance with the FLSA, 29 U.S.C. §§

203(m), 216(b);

    (b) judgment in their favor for all unpaid minimum and overtime wages due or

payable in accordance with the FLSA, 29 U.S.C. §§ 206, 207, and 216(b);

                                        19
        Case 3:21-cv-00108-TCB Document 1 Filed 07/15/21 Page 20 of 20




    (c) judgment in favor of Plaintiff Wenju Wang for unlawful retaliation and

termination in accordance with the FLSA, 29 U.S.C. § 215(a)(3) and 216(b);

    (d) liquidated damages in accordance with FLSA, 29 U.S.C. § 216(b);

    (e) award attorney’s fees and costs pursuant to the FLSA, 29 U.S.C. § 216(b);

    (f) award Plaintiff’s punitive damages against Ginza and Defendant Su Ya in

    accordance with O.C.G.A. § 51-12-5.1

    (g) and award any and all other and further relief this Honorable Court deems to

    be just and reasonable under the circumstances.

                                 JURY DEMAND

       Per Fed. R. Civ. P. 39, Plaintiffs respectfully request a trial by jury on all

issues so triable as of right.

       This 15th day of July 2021

                                       STEVEN N. NEWTON, LLC

                                       /s/Steven N. Newton
                                       STEVEN N. NEWTON
                                       Georgia Bar No. 211382
401 Westpark Court, Suite 200
Peachtree City, Georgia 30269
Phone: 678-837-6398
Facsimile: 678-831-0707
Email:      snnewtonlaw@gmail.com
            steven@mynewtonlaw.com



                                         20
